Title: Jacob Engelbrecht to James Madison, 25 June 1827
From: Engelbrecht, Jacob
To: Madison, James


                        
                            
                                Respected Sir,
                            
                                
                                    Frederick town. Maryland,
                                
                                June 25th 1827.
                            
                        
                        Your letter of the 20th Inst, came to hand this afternoon, and I hasten to comply with your request, wishing
                            only to add, that, as our national anniversary is nearly at hand, I would most respectfully suggest the propriety, of
                            writing your letter on that day, which would certainly add much to its Value, Please accept the assurance of my profound
                            respect and Esteem,
                        
                            
                                Jacob Engelbrecht.
                            
                        
                    